Luke v. Fireco, LLC, No. 1244-12-14 Cncv (Toor, J., May 12, 2015).

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy
of the text and the accompanying data included in the Vermont trial court opinion database is not guaranteed.]

                                          VERMONT SUPERIOR COURT
                                             CHITTENDEN UNIT
                                              CIVIL DIVISION

                                                          │
VICTORIA LUKE, et al.,                                    │
 Plaintiffs                                               │
                                                          │
 v.                                                       │             Docket No. 1244-12-14 Cncv
                                                          │
                                                          │
FIRECO, LLC, et al.,                                      │
 Defendants                                               │
                                                          │


                                   RULING ON MOTION TO COMPEL

         This is an employment discrimination case involving allegations of sexual harassment,

race discrimination, and wrongful termination. Plaintiffs seek financial discovery related to their

claims for punitive damages; Defendants object.

         Plaintiffs’ position is that because their complaint seeks punitive damages, they are

entitled to discovery at the get-go. The problem with this approach is that a plaintiff could make

an entirely frivolous claim for punitive damages and then be entitled to sensitive financial

information from a defendant. The court concludes that the more equitable approach is to allow a

defendant to move for summary judgment, at least on the punitive damages claim, before such

discovery is mandated. Thus, other discovery can be completed and a dispositive motion filed

before a defendant is required to disclose its financials. The court is not, however, inclined to

delay discovery until after the initial phase of trial as some courts appear to have done (although

it might consider bifurcating the order of trial so that the jury would address the merits first and

damages immediately thereafter). If defendant chooses not to seek summary judgment on this

issue by the September 7 motion deadline, the discovery may proceed.
                                            Order

       The motion to compel is denied. The motion may be renewed at a later date if necessary.

Dated at Burlington this 12th day of May, 2015.



                                                          _____________________________
                                                          Helen M. Toor
                                                          Superior Court Judge




                                              2